                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

                                      MEMORANDUM

Honorable Garland E. Burrell, Jr.
Senior United States District Judge
Sacramento, California

                                              RE: Luis Fernando Navarro
                                                  Docket Number: 0972 2:09CR00502-001
                                                  PERMISSION TO TRAVEL
                                                  OUTSIDE THE COUNTRY

Your Honor:


Luis Fernando Navarro is requesting permission to travel to Tijuana, Mexico. Luis Fernando
Navarro is current with all supervision obligations, and the probation officer recommends
approval be granted.


Conviction and Sentencing Date: On March 18, 2011, Luis Fernando Navarro was sentenced
for the offense(s) of 21 U.S.C. § 841(a)(1) – Possession With Intent to Distribute Over 5000 Grams
of Cocaine (Class A Felony).


Sentence Imposed: 121 months custody of the Bureau of Prisons; a 60-month term of Supervised
Release; Mandatory UA; No firearms; DNA collection; and a $100 Special Assessment. Custody
sentence reduced to 120 months on October 16, 2015.


Dates and Mode of Travel: Dates of travel is to be approved by the probation officer. The
offender will be traveling via vehicle.


Purpose: For the purpose of dental work completed.




                                                1
                                                                                                 REV. 03/2017
                                                                  TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
RE:      Luis Fernando Navarro
         Docket Number: 0972 2:09CR00502-001
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                   Respectfully submitted,



                                       Ronnie Preap
                         Supervising United States Probation Officer

Dated:    May 20, 2019
          Sacramento, California
          RP/sc




REVIEWED BY:                                       for
                           Jack Roberson
                           Acting Chief United States Probation Officer



                               ORDER OF THE COURT

The Court orders:

      ☒ Approved ☐ Disapproved
Dated: May 21, 2019




                                             2
                                                                                              REV. 03/2017
                                                               TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
